Citation Nr: 1020790	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim.  

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO (Travel Board hearing) in January 2010.  The hearing 
transcript has been associated with the claims file and has 
been reviewed.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a 
bilateral knee disorder.

2.  There is no evidence of a bilateral knee disorder, or any 
symptomatology thereof, during service, within one year 
following discharge from service, or for many years 
thereafter.

3.  There is no probative evidence of a link between the 
Veteran's current bilateral knee disorder and his military 
service.

4.  There is no medical evidence of current diagnoses of a 
bilateral foot disorder or a bilateral leg disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  

2.  A bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  A bilateral leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied, with the 
exception of the Dingess requirements, by way of a letter 
sent to the Veteran dated in September 2005.  The VCAA letter 
as required under Dingess, supra, was not provided until 
after the issuance of the initial rating decision on appeal; 
thus, there is a timing error as to the notice letters 
provided.  Dingess, 19 Vet. App. at 473.  In Pelegrini, 
supra, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the aforementioned VCAA notice was provided in January 
2010, after issuance of the initial unfavorable AOJ decision 
in October 2005.  

However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, however, although the AOJ provided additional 
VCAA notice in January 2010, it did not readjudicate the 
claim by way of a subsequent SSOC.  Thus, in essence, based 
on the above case law, the timing defect in VCAA notice was 
not rectified.  Regardless, the Court has held that the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the appellant 
did not submit any additional pertinent evidence following 
his testimony at a Travel Board hearing in January 2010, 
despite being given 60 days following the hearing to do so.  
Therefore, the absence of a subsequent SSOC after the January 
2010 hearing is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  In any event, 
the Veteran has never alleged how any timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

Additionally, VA has a duty to assist the Veteran in the 
development of the claim. This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, and VA 
outpatient treatment records.  Additionally, the Veteran has 
submitted several statements in support of his claim.  
Finally, the Veteran was afforded an opportunity to provide 
testimony and submit additional evidence at a Travel Board 
hearing in January 2010.

The Board notes that no medical opinion was obtained with 
respect to the Veteran's claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon have not been met in this case.  The 
evidence reveals no in-service complaints of, or treatment 
for, any of the alleged disorders on appeal.  Further, with 
respect to the claimed bilateral foot and bilateral leg 
disorders, there is no medical evidence demonstrating any 
current such disorders.  With regard to the bilateral knee 
disorder, there is no credible evidence of continuity of 
symptomatology for this disorder since service.  As service 
and post-service medical records provide no basis to grant 
the claim, and, in fact, provide evidence against the claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Therefore, the Board is satisfied that all relevant evidence 
identified by the Veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Bilateral Knee Disorder

In this case, the Veteran contends that his bilateral knee 
disorder was incurred during service due to frequent 
parachute jumps.  See the Veteran's statements dated in April 
2005 and August 2007, and Travel Board hearing transcript 
dated in January 2010.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records dated from December 2000 to 
September 2005 show a diagnosis of, and treatment for, 
osteoarthritis or degenerative joint disease in both knees.  
Thus, there is sufficient evidence of a current diagnosis of 
a bilateral knee disorder.  Consequently, the determinative 
issue is whether the Veteran's bilateral knee disorder is 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In-service, a review of service treatment records show they 
are completely negative for any complaints of, treatment for, 
or a diagnosis of, a bilateral knee disorder or any 
symptomatology thereof.  Significantly, the Veteran's 
September 1964 separation examination also noted no 
complaints of knee or joint problems, or any diagnosis of a 
bilateral knee disorder.  

Further, while the Veteran testified during the 
aforementioned January 2010 Travel Board hearing that he 
never received treatment for his knees during service, 
despite experiencing swelling and pain after each parachute 
jump, he also testified that he was placed on light duty for 
one month due to his leg symptomatology during service.  
However, a review of service treatment records revealed no 
such physical profile.  In this regard, the Veteran's lay 
statements as to injuries and symptomatology he experienced 
during service are outweighed by the available medical 
evidence showing no complaints or objective indication of a 
bilateral knee disorder in service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Thus, the Board must find 
that service treatment records, as a whole, provide negative 
evidence against this claim, as they show neither complaints 
nor evidence of a bilateral knee disorder during service.  

Post-service, the Veteran asserts that he has experienced 
problems with his knees since service.  However, evidence of 
record shows no complaints of knee problems until 2002, and 
no diagnosis of arthritis of the knees until that year, a 
period of approximately 38 years following discharge from 
service.  See VA treatment records dated in March 2002.  In 
this regard, the Federal Circuit Court has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of arthritis or 
other chronic disease within one year after the Veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for arthritis is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  

As noted, the Veteran asserts that he has continued to 
experience symptomatology in his knees since his discharge 
from service.  He testified during the January 2010 Travel 
Board hearing that, following his discharge from service, he 
continued to experience symptomatology in his knees, was 
treated by several doctors, and had spoken to his family 
members and physicians about his knee and leg problems.  
However, there is no evidence to support such assertion; the 
claims file is completely devoid of any evidence of such 
continuity of symptomatology.  Thus, although the Veteran is 
competent to report knee problems since the time of 
discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of a 
bilateral knee disorder until many years after discharge, 
indications that provide evidence against the claim.  See 
Barr, 21 Vet. App. at 310; Buchanan, 451 F.3d at 1337.  It 
follows, therefore, that the Board also finds no evidence of 
chronic bilateral knee disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bilateral knee 
disorder and his active military service, no medical evidence 
supports this assertion.  See Boyer, 210 F.3d 1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link any current 
bilateral knee disorder to service.  Thus, as a whole, post-
service medical records provide no evidence to support the 
Veteran's claim for service connection for a bilateral knee 
disorder as they reveal a bilateral knee disorder that began 
several years after service with no connection to service.

The Board acknowledges that the Veteran is competent to state 
that he has experienced symptoms of a bilateral knee 
disorder; however, he is not competent to render an opinion 
as to the medical etiology of any such disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, although the Veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

B.  Bilateral Foot and Bilateral Leg Disorders.

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for service connection for a bilateral foot 
disorder and a bilateral leg disorder, which he asserts also 
were incurred in service due to frequent parachute jumps.  
See the Veteran's statements dated in April 2005 and August 
2007, and Travel Board hearing transcript dated in January 
2010.

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA outpatient treatment records are negative for 
any bilateral foot disorder or bilateral leg disorder.  While 
the Veteran has complained of radiating pain in his legs due 
to a low back disorder, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Thus, although  the Veteran 
is competent to state that he suffers from bilateral foot and 
bilateral leg disorders, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Therefore, absent 
evidence of a current disability, service connection cannot 
be granted for a bilateral foot disorder or a bilateral leg 
disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.     

The Board notes that, during the January 2010 Travel Board 
hearing, the Veteran indicated that, between his time of 
discharge from military service in November 1964 and 2000, 
when he began to receive treatment with VA, he continued to 
experience symptomatology in his legs, had fallen due to his 
bilateral leg disorder, had received treatment from several 
doctors, had missed work due to his bilateral leg disorder, 
and had spoken to his family members and physicians about his 
leg disorder.  At the time, the undersigned Veterans Law 
Judge indicated that the record would be held open for 60 
days for the Veteran to provide evidence of such records of 
his bilateral leg disorder; however, no such evidence has 
been submitted to show that the Veteran currently has a 
bilateral foot disorder or a bilateral leg disorder.  

During the January 2010 Travel Board hearing, the Veteran 
also testified that both of his lower extremities were 
injured in December 1963 during a parachute jump, and that he 
was unable to receive treatment for the injuries at the time.  
He also stated that he never received treatment for any 
symptomatology he experienced; rather, he was generally told 
that there was nothing to be done and was given medication to 
relieve any symptoms he exhibited.  These contentions of lack 
of treatment are supported by the lack of service treatment 
records showing treatment for any symptomatology of the leg 
and foot.  However, he further testified that he was put on 
light duty due to frostbite on his nose and his leg injuries, 
an assertion that is unsupported by the evidence of record.  
While there is evidence that the Veteran was put on light 
duty due to frostbite on his nose, there is no record of 
similar light duty due to his legs.  In this instance, the 
Veteran's lay statements as to symptomatology during service 
are outweighed by the available medical evidence showing no 
complaints or objective indication of a bilateral foot 
disorder or a bilateral leg disorder in service.  See Barr, 
supra; Buchanan, supra.  

The Board emphasizes that, while the Veteran is competent to 
report symptoms of a bilateral foot disorder or a bilateral 
leg disorder, he is not competent to render an opinion as to 
the medical etiology of any such disorders he experiences, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral leg disorder is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


